DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Please choose one of the following species below from Species Group A:
Species A1:  The specifics being the arrangement of the cholesteric liquid crystal layer F-LCL of the filter member 300-F as described in the embodiment of Fig. 4C.

Species A2:  The specifics being the arrangement of the first cholesteric liquid crystal layer F-LCL1 and the second cholesteric liquid crystal layer F-LCL2 of the filter member 300-F as described in the embodiment of Fig. 5A.

Species A3:  The specifics being the arrangement of the first cholesteric liquid crystal layer F-LCL1 and the second cholesteric liquid crystal layer F-LCL2 of the filter member 300-F as described in the embodiment of Fig. 5B.

Please also choose one of the following species below from Species Group B:
Species B1:  The specifics being the arrangement of the quantum dot member 300-Q and the filter member 300-F of the optical member 300 as described in the embodiment of Figs. 1-6B.

Species B2:  The specifics being the arrangement of the quantum dot member 300-Q and the filter member 300-F of the optical member 300 as described in the embodiment of Fig. 7A.

Species B3:  The specifics being the arrangement of the quantum dot member 300-Q  and the filter member 300-F of the optical member 300 as described in the embodiment of Fig. 7B.

Species B4:  The specifics being the arrangement of the quantum dot member 300-Q and the filter member 300-F of the optical member 300 as described in the embodiment of Fig. 7C.

Species B5:  The specifics being the arrangement of the quantum dot member 300-Q and the filter member 300-F of the optical member 300 as described in the embodiment of Fig. 7D.

 The species are independent or distinct because Species Group A discloses patentably distinct embodiments of the invention having different configurations of a cholesteric liquid crystal layer, and Species Group B discloses patentably distinct embodiments of the invention having different configurations of a quantum dot member and a filter member.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a)    the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871